IN THE
TENTH COURT OF
APPEALS










 

No. 10-04-00230-CV
 
Gaspard Enterprises, Inc. 
d/b/a Water Tank Service Company,
                                                                      Appellant
 v.
 
Kenneth Gay, Michael Gay 
and Texas Workforce Commission,
                                                                      Appellees
 
 
 

From the 411th District Court
Polk County, Texas
Trial Court # 20120A
 

MEMORANDUM 
Opinion

 
Appellant
has filed a motion to dismiss this appeal.  See Tex.
R. App. P. 42.1(a)(1).  The parties have settled this matter.  Thus, appellant’s motion to dismiss is
granted.
PER CURIAM
 
Before Chief Justice Gray,
          Justice Vance, and
          Justice Reyna
Appeal dismissed
Opinion delivered and filed February
 9, 2005
Do not publish
[CV06]